--------------------------------------------------------------------------------

Exhibit 10.1



RETENTION AGREEMENT
 
THIS RETENTION AGREEMENT, dated as of May 6, 2011, (the “Agreement”), is by and
between Acxiom Corporation, a Delaware corporation (the “Company”) and
Christopher W. Wolf (the “Executive”).
 
WHEREAS, the Executive currently serves as the Chief Financial Officer of the
Company; and
 
WHEREAS, the Executive has expressed his desire to resign as Chief Financial
Officer of the Company in order to pursue other interests; and
 
 WHEREAS, the Executive acknowledges that (i) he is not otherwise entitled to
receive a bonus for the 2012 fiscal year and (ii) he is not otherwise eligible
to receive any severance benefits in connection with his desired voluntary
resignation; and
 
WHEREAS, the Company desires to offer the Executive a special retention bonus
opportunity (the “Retention Bonus”) to retain the Executive’s services (i) to
facilitate the orderly transition of a new Chief Financial Officer; (ii) to
complete and file with the Securities and Exchange Commission the Company’s 2011
annual report on Form 10-K for the fiscal year ended March 31, 2011, including
the execution of the certificates required of the Company’s principal financial
officer in connection therewith (the “2011 Annual Report”), in compliance with
all applicable rules and regulations; (iii) to complete the Company’s annual
business plan; and (iv) to assist with such other matters as the interim Chief
Executive Officer of the Company may reasonably request (collectively, the
“Retention Obligations”); and
 
WHEREAS, the Company and Executive wish to reach an agreement on the terms and
conditions under which the Executive will be entitled to receive the Retention
Bonus.
 
NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:
 
1. Term.  This Agreement shall commence on the date hereof and shall continue
through the expiration of the Consulting Period defined in Section 5 below (the
“Term”).
 
2. Executive’s Obligations during the Retention Period.  Upon the execution of
this Agreement and continuing through June 1, 2011 (the “Retention Period”),
subject to the next succeeding sentence, the Executive will devote his full time
and attention during normal business hours to the business and affairs of the
Company and its subsidiaries, including, without limitation, the satisfactory
completion of the Retention Obligations.  Notwithstanding the foregoing, so long
as such activities do not interfere in a material way with the performance by
Executive of the Retention Obligations, the Executive shall be permitted, during
business hours for the duration of the Retention Period, to participate in
activities (whether from inside the Company’s facilities or otherwise)
reasonably related to pursuing other interests including, without limitation,
seeking new employment and preparing for transition from his current employment
with the Company to employment commencing following the Retention Period.
 
3. Salary and Benefits during the Retention Period.  During the Retention
Period, the Executive shall be entitled to the salary and benefits that he is
otherwise currently eligible to receive as a full-time employee.  Additionally,
the terms and conditions of the Executive’s termination of employment from the
Company during the Retention Period shall be governed exclusively by the Acxiom
Corporation, Inc. 2010 Executive Officer Severance Policy and any applicable
plan and award agreement(s) for equity grants (including any performance or
incentive awards) previously made to the Executive.  For the avoidance of doubt,
by executing this Agreement the Executive acknowledges that following the
completion of the Retention Period (i) the Executive shall not be entitled to
any benefits under the Acxiom Corporation, Inc. 2010 Executive Officer Severance
Policy regarding his termination of employment and (ii) any outstanding equity
grants (including any performance or incentive awards) previously granted to the
Executive shall be governed exclusively by the plan and award agreement(s)
applicable to such grants.   The Company shall continue to reimburse Executive
for actual travel and other expenses reasonably incurred in connection with
performance of the Retention Obligations, provided that such expenses are
supported by documentation that complies with the Company’s travel and expense
policies (the “Eligible Expenses).
 
 
 

--------------------------------------------------------------------------------

 
 
4. Retention Bonus.  Provided the Executive (i) remains employed with the
Company through the completion of the Retention Period; (ii) satisfactorily
performs his duties as Chief Financial Officer through the completion of the
Retention Period; (iii) satisfactorily completes the Retention Obligations in
compliance with all applicable rules and regulations prior to the expiration of
the Retention Period, and (iv) otherwise complies with the terms of this
Agreement, including without limitation the provisions of Section 5 below, the
Company agrees to pay the Executive a Retention Bonus of $400,000.  For the
avoidance of doubt, the Executive acknowledges that the determination of whether
the Executive has met all of the obligations required to receive the Retention
Bonus, including the satisfactory completion of the Retention Obligations, shall
be made by the Company in good faith and in its reasonable discretion exercised
in accordance with the terms of this Agreement.
 
The Retention Bonus shall be paid to the Executive in twenty-four semi-monthly
payments in accordance with the Company’s normal payroll cycle, less any
applicable state and federal taxes required to be withheld, with such payments
commencing on the normal payroll cycle occurring immediately following the
expiration of the Retention Period.  The Executive’s continued right to receive
the Retention Bonus payments is conditioned upon the Executive’s execution of a
general release in the form attached as Exhibit A (the “Release of Claims”) and
the expiration of any period during which the Executive may revoke such Release
of Claims, pursuant to the terms therein, prior to the expiration of the Release
Execution Period.  For purposes of this Agreement, the “Release Execution
Period” shall mean the period beginning on June 1, 2011 and ending on the
thirtieth day thereafter.  Notwithstanding the foregoing, in the event that the
payment of the Retention Bonus and any subsequent termination of Executive’s
employment occurs in connection with an exit incentive program or other
employment termination program offered to a group or class of employees, as
defined under the Older Worker Benefit Protection Act, 29 U.S.C. Section 626,
the Release Execution Period shall mean the period beginning on June 1, 2011 and
ending on the sixtieth day thereafter.
 
Anything in this Agreement to the contrary notwithstanding, the payment of the
Retention Bonus pursuant to this Section 4 is conditioned upon (i) the
Executive’s execution and nonrevocation of the Release of Claims prior to the
expiration of the Release Execution Period and (ii) compliance with the
restrictions and obligations of Sections 9 and 10 hereof (collectively, the
“Restrictions”).


The Company shall reimburse Executive for reasonable legal expenses incurred in
connection with the negotiation of this Agreement, in an amount up to $10,000.


5. Consulting Services.  For the twelve (12) month period following his
termination of employment with the Company (the “Consulting Period”), the
Executive agrees to make himself available, at reasonable times upon the
reasonable request of the Company and pursuant to reasonable advance notice, to
provide consulting services to the Company.  Both parties hereby agree that the
aggregate number of hours the Executive may be required to work pursuant to this
Agreement during the Consulting Period shall not exceed one hundred sixty (160)
hours.  The Executive shall maintain records with respect to the time spent in
the performance of Executive’s duties and responsibilities hereunder and shall
submit such records to the Company as reasonably requested.  The Company shall
continue to reimburse Executive’s Eligible Expenses incurred in connection with
the provision of his consulting services hereunder.  Notwithstanding anything to
the contrary contained herein, the Executive’s provision of consulting services
during the Consulting Period shall be provided as an “independent contractor,”
and shall not constitute continued employment for purposes of any Company
pension, retirement, health, equity or any other benefit plan or program,
including for purposes of continued vesting of any outstanding equity awards.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Delay of Payment Required by Section 409A of the Code.  It is intended that
(i) each payment or installment of payments provided under this Agreement will
be a “separate “payment” for purposes of Section 409A of the Internal
Revenue  Code of 1986, as amended (the “Code”), and (ii) that the payments will
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code, including those provided under Treasury Regulations
1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding
the two-times, two-year exception), and 1.409A-1(b)(9)(v) (regarding
reimbursements and other separation pay).  Notwithstanding anything to the
contrary in this Agreement, if (i) on the date the Executive’s employment with
the Company terminates or at such other time that is relevant under Section 409A
of the Code, the Company determines that Executive is a “specified employee” (as
such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company
and (ii) the Company determines that any payments to be provided to the
Executive pursuant to this Agreement are subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code if provided at the time otherwise required under this
Agreement, then such payments will be delayed until the date that is six (6)
months after the date of the Executive’s “separation from service” (as such term
is defined under Treasury Regulation 1.409A-1(h)) with the Company or, if
earlier, the date of the Executive’s death.  Any payments delayed pursuant to
this Section 6 will be made in a lump sum on the first day of the seventh month
following the Executive’s “separation from service” (as such term is defined
under Treasury Regulation 1.409A-1(h)) or, if earlier, the date of the
Executive’s death and any remaining payments required to be made under this
Agreement will be paid upon the schedule otherwise applicable to such payments
under the Agreement.
 
7. Representations.
 
(a) The Company represents and warrants that this Agreement has been authorized
by all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against it in accordance with its terms.
 
(b) The Executive represents and warrants that he is not a party to any
agreement or instrument which would prevent him from entering into or performing
his duties in any way under this Agreement.  The Executive also acknowledges and
agrees that upon entry into this Agreement he shall not be entitled nor have any
right to seek severance or any other benefits for any termination of employment
occurring on or after the completion of the Retention Period under the Acxiom
Corporation 2010 Executive Officer Severance Policy or any other Company plan,
program or policy.
 
8. Assignment; Binding Agreement.  This Agreement is a personal contract and the
rights and interests of the Executive hereunder may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by him, except as otherwise
expressly permitted by the provisions of this Agreement.  This Agreement will
inure to the benefit of and be enforceable by the Executive and his personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If the Executive should die while any
amount would still be payable to him hereunder had the Executive continued to
live, all such amounts, unless otherwise provided herein, will be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.
 
 
3

--------------------------------------------------------------------------------

 
 
9. Confidentiality; Non-Solicitation; Non-Competition.
 
(a) Non-Solicitation.
 
(i) The Executive specifically acknowledges that the Confidential Information
described in this Section 9 includes confidential data pertaining to current and
prospective customers of the Company, that such data is a valuable and unique
asset of the Company’s business and that the success or failure of the Company’s
specialized business is dependent in large part upon the Company’s ability to
establish and maintain close and continuing personal contacts and working
relationships with such customers, and to develop proposals which are
specifically designed to meet the requirements of such customers.  Therefore,
the Executive agrees that during the Term of this Agreement, he will not, except
on behalf of the Company or with the Company’s express written consent, solicit,
either directly or indirectly, on his own behalf or on behalf of any other
person or entity, any customers or targeted potential customers with whom he had
contact before his date of termination from the Company (the “Date of
Termination”) to take any action which could reasonably be expected to adversely
affect the Company.
 
(ii) The Executive specifically acknowledges that the Confidential Information
described in this Section 9 also includes confidential data pertaining to
current and prospective employees and agents of the Company, and the Executive
further agrees that during the Term of this Agreement, the Executive will not
directly or indirectly solicit, induce or attempt to induce, on his own behalf
or on behalf of any other person or entity, the services of any person who is an
employee, consultant or agent of the Company, solicit any of the Company’s
employees, consultants or agents to terminate their employment or agency with
the Company or take any other actions which would otherwise cause the Company’s
employees, consultants or agents to violate any Company policy, program or plan.
 
(iii) The Executive specifically acknowledges that the Confidential Information
described in this Section 9 also includes confidential data pertaining to
current and prospective vendors and suppliers of the Company, and the Executive
agrees that during the Term of this Agreement, the Executive will not directly
or indirectly solicit, on his own behalf or on behalf of any other person or
entity, any vendor or supplier of the Company for the purpose of either
providing products or services to do a business competitive with that of the
Company or terminating or changing (in an adverse manner) such vendor’s or
supplier’s relationship or agency with the Company.
 
(iv) For purposes of this Section 9(a), references to the Company mean the
Company or any existing or future subsidiary of the Company and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company.
 
(b) Non-Competition.
 
(i) The Executive covenants and agrees that during the Term of this Agreement,
he will not engage in or carry on, directly or indirectly, as an individual,
principal, owner, employee, agent, associate, consultant, director or in any
other capacity, a business competitive with that conducted by the Company.  A
“business competitive with that conducted by the Company” includes, but is not
limited to, any business or activity involved in information management
products, marketing solutions and other services related to customer
acquisition, growth and retention, including data collection, data integration
technology and services, database services, information technology outsourcing,
consulting and analytics services and consumer privacy products and services, or
any other significant business in which the Company or any of its subsidiaries
is engaged in, in each case where such products or services are competitive with
products or services offered by the Company or any of its subsidiaries that
constitute more than five percent (5%) of the Company’s revenues in any of its
eight (8) preceding fiscal quarters.  To “engage in or carry on” will mean to
have ownership in such business (excluding ownership of up to one percent (1%)
of the outstanding shares of a publicly-traded company) or to consult, work in,
direct or have responsibility for any area of such business, including but not
limited to the following areas: operations, technology strategy, sales,
marketing, product planning, research, design or development.  Notwithstanding
anything to the contrary, for purposes of this Section 9(b), the Company and
Executive agree that Executive shall not be prohibited from engaging or carrying
on in any background screening business so long as Executive complies with the
provisions of Section 9(a).
 
 
4

--------------------------------------------------------------------------------

 
 
(ii) During the Term of this Agreement, the Executive certifies and agrees that
he will promptly notify the Board of Directors of the Company (the “Board”) in
writing of his employment or other affiliation with any potentially competitive
business or entity, before the commencement of such employment or affiliation.
 
(c) The parties intend that each of the covenants contained in this Section 9
will be construed as a series of separate covenants, one for each state of the
United States, each county of each state of the United States, and each foreign
jurisdiction in which the Company does business or is preparing to do
business.  Except for geographic coverage, each such separate covenant will be
deemed identical in terms to the covenant contained in the preceding subsections
of this Section 9.  If, in any judicial proceeding, a court will refuse to
enforce any of the separate covenants (or any part thereof) deemed included in
those subsections, then such unenforceable covenant (or such part) will be
deemed eliminated from this Agreement for the purpose of those proceedings to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced.  In the event that the provisions of this Section 9
should ever be deemed to exceed the time or geographic limitations, or the scope
of this covenant is ever deemed to exceed that which is permitted by applicable
law, then such provisions will be reformed to the maximum time, geographic
limitations or scope, as the case may be, permitted by applicable law.  The
unenforceability of any covenant in this Section 9 will not preclude the
enforcement of any other of said covenants or provisions of any other obligation
of the Executive or the Company hereunder, and the existence of any claim or
cause of action by the Executive or the Company against the other, whether
predicated on the Agreement or otherwise, will not constitute a defense to the
enforcement by the Company of any of said covenants.
 
(d) If the Executive will be in violation of any provision of this Section 9,
then each time limitation set forth in this Section 9 will be extended for a
period of time equal to the period of time during which such violation or
violations occur.  If the Company seeks injunctive relief from such violation in
any court, then the covenants in this Section 9 will be extended for a period of
time equal to the pendency of such proceedings, including all appeals by the
Executive.
 
10. Ownership of Developments; Trade Secrets of Others.  All copyrights,
patents, trade secrets, or other intellectual property rights associated with
any idea, concepts, techniques, inventions, processes, or works of authorship
developed or created by the Executive during the course of his work for the
Company or its clients, including past employment and with respect to the
services to be provided hereunder (collectively, the “Work Product”), will
belong exclusively to the Company and will, to the extent possible, be
considered a work made by the Executive for hire for the Company within the
meaning of Title 17 of the United States Code.  To the extent the Work Product
may not be considered work made by the Executive for hire for the Company, the
Executive agrees to assign, and automatically assign at the time of creation of
the Work Product, without any requirement of further consideration, any right,
title, or interest the Executive may have in such Work Product.  Upon the
request of the Company, the Executive will take further actions, including
execution and delivery of instruments of conveyance, as may be appropriate to
give full and proper effect to such assignment.   The Executive represents that
he is not bound by, and covenants that he will not enter into, any agreements,
either written or oral, which are in conflict with this Agreement.  For purposes
of this Section 10, the term “Company” also will include any existing or future
affiliates of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
11. Company Remedies.  The Executive acknowledges and agrees that the
restrictions and covenants contained in this Agreement are reasonable and
necessary to protect the legitimate interests of the Company and that the
services to be rendered by him hereunder are of a special, unique and
extraordinary character.  To that end, in the event of any breach by the
Executive of Section 9 or Section 10 hereof, the Executive agrees that the
Company would be entitled to injunctive relief, which entails that (i) it would
be difficult to replace the Executive’s services; (ii) the Company would suffer
irreparable harm that would not be adequately compensated by monetary damages
and (iii) the remedy at law for any breach of any of the provisions of Section 9
or Section 10 may be inadequate.  The Executive further acknowledges that legal
counsel of his choosing has reviewed this Agreement, that the Executive has
consulted with such counsel, and that he agrees to the terms herein without
reservation.  Accordingly, the Executive specifically agrees that the Company
will be entitled, in addition to any remedy at law or in equity, and to the
extent consistent with Section 409A of the Code, to (i) retain any and all
payments not yet paid to him under this Agreement in the event of any breach by
him of his covenants under Sections 9 and 10 hereunder, (ii) in the event of
such breach, seek monetary damages and (iii) obtain preliminary and permanent
injunctive relief and specific performance for any actual or threatened
violation of Section 9 or Section 10 of this Agreement.  This provision with
respect to injunctive relief will not, however, diminish the right to claim and
recover damages, or to seek and obtain any other relief available to it at law
or in equity, in addition to injunctive relief.  Notwithstanding anything
contained herein, any amounts paid or payable to the Executive pursuant to this
Agreement or otherwise by the Company, including any equity compensation granted
to Executive, may be subject to forfeiture or repayment to the Company in
accordance with Section 409A of the Code.
 
12. Entire Agreement.  This Agreement contains all the understandings between
the parties hereto pertaining to the matters referred to herein, and supersedes
any other undertakings and agreements, whether oral or in writing, previously
entered into by them with respect thereto.  To the extent that any term or
provision of any other document or agreement executed by the Executive with or
for the Company during the Term of this Agreement, including, without
limitation, Sections 4, 7, 8 and 11 of the Acxiom Corporation Associate
Agreement, conflicts or is inconsistent with this Agreement, the terms and
conditions of this Agreement shall prevail and supersede such inconsistent or
conflicting term or provision, except to the extent, if any, expressly provided
otherwise in such other document or agreement with specific reference to this
Agreement.  The Executive represents that, in executing this Agreement, he does
not rely and has not relied upon any representation or statement not set forth
herein made by the Company with regard to the subject matter or effect of this
Agreement or otherwise and that the Executive has been represented by counsel
selected by the Executive.
 
13. Amendment, Modification or Waiver.  No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company.  No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of a similar or dissimilar condition or provision at the
same time, any prior time or any subsequent time.
 
14. Notices.  Any notice to be given hereunder will be in writing and will be
deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:
 
 
6

--------------------------------------------------------------------------------

 
 
To the Executive at:             Christopher W. Wolf
536 18th Avenue N.E.
St. Petersburg, Florida 33704
Facsimile: ______________


To the Company at:             Acxiom Corporation
601 East Third Street
Little Rock, Arkansas  72201
Attention: General Counsel
Facsimile: (501) 252-0303


Any notice delivered personally or by courier under this Section 14 will be
deemed given on the date delivered and any notice sent by facsimile or
registered or certified mail, postage prepaid, return receipt requested, will be
deemed given on the date transmitted by facsimile or five days after post-marked
if sent by U.S. mail.
 
15. Severability.  If any provision of this Agreement or the application of any
such provision to any party or circumstances will be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, will not be affected thereby, and each provision hereof will be
validated and will be enforced to the fullest extent permitted by law.
 
16. Governing Law.  This Agreement will be governed by and construed under the
internal laws of the State of Arkansas, without regard to its conflict of laws
principle.
 
17. Jurisdiction and Venue.  This Agreement will be deemed performable by all
parties in, and venue will exclusively be in, the state or federal courts
located in the State of Arkansas.  The Executive and the Company hereby consent
to the personal jurisdiction of these courts and waive any objections that such
venue is objectionable or improper.
 
18. Headings.  All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
 
19. Withholding.  All payments to the Executive under this Agreement will be
reduced by all applicable withholding required by federal, state or local law.
 
20. Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.
 
21. Section 409A
 
(a) Notwithstanding any other provision to the contrary, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A of the Code and the Treasury Regulations
promulgated thereunder) upon or following a termination of employment unless
such termination is also a “separation from service” from the Company within the
meaning of Section 409A of the Code and Section 1.409A-1(h) of the Treasury
Regulations and, for purposes of any such provision of this Agreement,
references to a “separation,” “termination,” “termination of employment” or like
terms shall mean “separation from service.”
 
 
7

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.
 
(c) For the avoidance of doubt, any payment due under this Agreement within a
period following Executive’s termination of employment or other event, shall be
made on a date during such period as determined by the Company in its sole
discretion.
 
(d) It is intended that the Agreement, to the extent practicable, comply and be
interpreted in accordance with Section 409A of the Code, and the Company shall,
as necessary, adopt such conforming amendments as are necessary to comply with
Section 409A of the Code without reducing the benefits payable hereunder without
the express written consent of the Executive.
 
(e) To the extent that any reimbursement, fringe benefit or other, similar plan
or arrangement in which the Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A of the Code, (i)
the amount eligible for reimbursement or payment under such plan or arrangement
in one calendar year may not affect the amount eligible for reimbursement or
payment in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), (ii) subject to any shorter time periods provided herein
or the applicable plans or arrangements, any reimbursement or payment of an
expense under such plan or arrangement must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred;
and (iii) any such reimbursement or payment may not be subject to liquidation or
exchange for another benefit.
 
(f) By accepting this Agreement, Executive hereby agrees and acknowledges that
the Company does not make any representations with respect to the application of
Section 409A of the Code to any tax, economic or legal consequences of any
payments payable to the Executive hereunder. Further, by the acceptance of this
Agreement, the Executive acknowledges that (i) the Executive has obtained
independent tax advice regarding the application of Section 409A of the Code to
the payments due to the Executive hereunder, (ii) the Executive retains full
responsibility for the potential application of Section 409A of the Code to the
tax and legal consequences of payments payable to the Executive hereunder and
(iii) the Company shall not indemnify or otherwise compensate the Executive for
any violation of Section 409A of the Code that my occur in connection with this
Agreement.
 


 [Signature Page Follows]


 
8 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above.


ACXIOM CORPORATION






By: /s/ Jerry Gramaglia      
 
Name:  Jerry Gramaglia      
 
Title:  CEO                                                                                 




EXECUTIVE
            

 
 
/s/ Christopher W. Wolf         
Christopher W. Wolf


 
  9

--------------------------------------------------------------------------------

 


EXHIBIT A


Form of General Release




 
 

--------------------------------------------------------------------------------

 


Form of General Release


 
This Release (the “Release”), dated as of ________, is made by and among
Christopher W. Wolf (the “Executive”) and Acxiom Corporation and all of its
subsidiaries (collectively, the “Company”).
 
WHEREAS, the parties hereto entered into that certain Retention Agreement dated
as of May 6, 2011 (the “Agreement”);
 
WHEREAS, pursuant to Section 4 of the Agreement, it is a condition precedent to
the Company’s continuing obligation to make the payments under Section 4, that
the Executive executes and delivers this Release.
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
1. Executive Release.  The Executive, ON BEHALF OF HIMSELF, HIS SPOUSE,
ATTORNEYS, HEIRS, EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS AND ANY TRUSTS,
PARTNERSHIPS AND OTHER ENTITIES UNDER HIS CONTROL AND ANY OTHER PERSON CLAIMING
BY, THROUGH OR UNDER THE EXECUTIVE (TOGETHER, THE “EXECUTIVE PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES the Company, its respective
predecessors, successors and assigns and its respective past and present
stockholders, members, directors, officers, employees, agents, representatives,
principals, insurers and attorneys (together the “Company Parties”) from any and
all claims, demands, liabilities, suits, damages, losses, expenses, attorneys’
fees, obligations or causes of action, KNOWN OR UNKNOWN, CONTINGENT OR
NON-CONTINGENT of any kind and every nature whatsoever, and WHETHER OR NOT
ACCRUED OR MATURED, which any of them have or may have, arising out of or
relating to any transaction, dealing, relationship, conduct, act or omission, OR
ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR TO AND
INCLUDING THE EXECUTION DATE OF THIS RELEASE (including, but not limited to, any
claim against the Company Parties based on, relating to or arising under
wrongful discharge, breach of contract (whether oral or written), tort, fraud
(including fraudulent inducement into this Release), defamation, negligence,
promissory estoppel, retaliatory discharge, Title VII of the Civil Rights Act of
1964, as amended, any other civil or human rights law, the Age Discrimination in
Employment Act of 1967, Americans with Disabilities Act, Section 409A of the
Internal Revenue Code or 1986, as amended (the “Code”) or any other applicable
provisions of the Code, Employee Retirement Income Security Act of 1974, as
amended, or any other federal, state or local law relating to employment or
discrimination in employment) arising out of or relating to the Executive’s
employment by the Company or his services as an officer or employee of the
Company or any of its subsidiaries, or otherwise relating to the termination of
such employment or the Agreement (collectively, “Claims”); provided, however,
such general release will not limit or release the Company Parties from their
respective obligations (i) under the Agreement that expressly survive
termination of employment, (ii) under the Company’s benefit plans and agreements
(excluding the Acxiom Corporation, Inc. 2010 Executive Officer Severance Policy)
that expressly survive termination of employment, including without limitation
the Company’s equity incentive plans, (iii) in respect of the Executive’s
services as an officer or director of the Company or any of its subsidiaries,
pursuant to any director and officer indemnification agreements or as provided
by law or the certificates of incorporation or by-laws (or like constitutive
documents) of the Company or any of its subsidiaries or [(iv) insert at the time
of termination a description of any other agreements with the Company that
expressly survive the Executive’s termination].  The Executive, ON BEHALF OF
HIMSELF AND THE EXECUTIVE PARTIES, hereby represents and warrants that no other
person or entity has initiated or, to the extent within his control, will
initiate any such proceeding on his or their behalf.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Non-Disparagement.  The Executive agrees that for eighteen (18) months
following the expiration of the Term of the Agreement the Executive shall not,
in any communications with the press or other media or any customer, client or
supplier of the Company or any of its subsidiaries, make any statement which
disparages or is derogatory of the Company or any of its subsidiaries or any of
their respective directors or senior officers; provided, however, that this
Section 2 shall apply to the Executive only for so long as the Company, its
subsidiaries and their respective directors and senior officers refrain from
making any such communication which disparages or is derogatory of the
Executive.
 
3. Acknowledgement of Waiver of Claims under ADEA.  The Executive acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 and that this waiver and release is
knowing and voluntary.  The Executive acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which the
Executive was already entitled.  The Executive further acknowledges that (a) he
has been advised that he should consult with an attorney prior to executing this
Release, (b) he has been given twenty-one (21) days within which to consider
this Release before executing it and (c) he has been given seven (7) days
following the execution of this Release to revoke this Release.
 
4. Acknowledgment.  The parties hereto acknowledge that they understand the
terms of this Release and that they have executed this Release knowingly and
voluntarily.  The Executive acknowledges that, in consideration for the
covenants and releases contained herein, he will receive the payments as
described in Section 4 of the Agreement, and that he would not receive such
payment without the execution of this Release.  Furthermore, the Executive
acknowledges that amounts paid or payable to the Executive pursuant to the
Agreement or otherwise by the Company, including any equity compensation granted
to the Executive, may be subject to forfeiture or repayment to the Company
pursuant to any clawback policy as adopted by the Board from time to time and
applicable to senior executives of the Company, and Executive hereby agrees to
be bound by any such policy.
 
5. Severability.  All provisions of this Release are intended to be
severable.  In the event any provision or restriction contained herein is held
to be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Release.  The parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court or
arbitrator of competent jurisdiction determines any restriction herein to be
unreasonable in any respect, such court or arbitrator may limit this Release to
render it reasonable in the light of the circumstances in which it was entered
into and specifically enforce this Release as limited.
 
6. Specific Performance.  If a court of competent jurisdiction determines that
the Executive has breached or failed to perform any part of this Release, the
Executive agrees that the Company will be entitled to seek injunctive relief to
enforce this Release.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Governing Law.  This Release shall be governed by and construed in accordance
with the laws of the State of Arkansas without reference to principles of
conflict of laws.
 
8. Jurisdiction and Venue.  This Release will be deemed performable by all
parties in, and venue will exclusively be in the state and federal courts
located in, the State of Arkansas.  The Executive hereby consents to the
personal jurisdiction of these courts and waives any objection that such venue
in objectionable or improper.
 
[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Executive has hereunto set his hands, as of the day and
year first above written.
 


 
______________________________________
Christopher W. Wolf, individually
 
 

--------------------------------------------------------------------------------